In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
            ___________________________

                 No. 02-18-00386-CV
                 No. 02-18-00387-CV
                 No. 02-18-00388-CV
            ___________________________

             RONALD ADAMS, Appellant

                            V.

           THE STATE OF TEXAS, Appellee


          On Appeal from the 367th District Court
                   Denton County, Texas
Trial Court Nos. F17-3262-367, F17-3264-367, F18-1387-367


          Before Kerr, Pittman, and Birdwell, JJ.
           Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On May 31, 2019, we notified appellant that his brief had not been filed as the

appellate rules require. See Tex. R. App. P. 38.6(a). We stated that we could dismiss

the appeals for want of prosecution unless, within ten days, appellant filed with the

court an appellant’s brief and an accompanying motion reasonably explaining the

brief’s untimely filing and why an extension was needed. See Tex. R. App. P. 10.5(b),

38.8(a)(1), 42.3(b). We have received no response.

       Because appellant has failed to file a brief even after we afforded an

opportunity to explain the initial failure, we dismiss the appeals for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).



                                                        Per Curiam

Delivered: July 3, 2019




                                            2